Citation Nr: 0613584	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for basic Department of 
Veterans' Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States (U.S.) Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, The Republic of 
the Philippines.  In October 2003, the RO found that the 
appellant had not submitted new and material evidence to 
reopen a claim for eligibility for VA benefits.   

However, in August 2002 the RO had denied the appellant's 
claim for service connection on the grounds that the 
appellant was not eligible for VA benefits because he lacked 
the required military service.  The appellant submitted a 
letter, received by the RO in February 2003, expressing 
disagreement with that decision and continuing to request VA 
benefits.  The Board accepts the appellant's letter as a 
notice of disagreement.  See 38 C.F.R. § 20.201 (2005).  A 
statement of the case was issued in April 2004, and a timely 
substantive appeal was received in June 2004.  Accordingly, 
the issue has been recharacterized as noted on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 2002).

In this case, the element 1 notice requirement was not 
satisfied because no document of record informed the 
appellant about what information and evidence not of record 
is necessary to substantiate his claim.  More specifically, 
no indication was provided as to what VA considered to be 
"acceptable evidence" of qualifying military service.  While 
regulations pertaining to service records and Philippine 
service were included in the April 2004 statement of the 
case, such inclusion cannot take the place of a separate 
notice letter.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006).  Accordingly, because this element 1 
notice error is of the type that would have the natural 
effect of producing prejudice to the appellant from the 
notice error in terms of the fairness of the adjudication, 
and because the Secretary has not shown that there was 
clearly no prejudice, a remand is required.  See Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).

Additionally, the record contains evidence that would warrant 
a further request to the service department to verify or 
recertify additional military service, as set forth below.  
See Sarmiento v. Brown, 7 Vet. App. 80, 82 (1994); see also 
Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing that if 
there is reason to believe that information provided to 
service department was erroneous, e.g., misspelled name, VA 
may be required to resubmit request for information to 
service department).

In light of the above, the case is REMANDED for the following 
action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this 
notification must be associated with the 
claims folder.

As noted above, the appellant should be 
provided information as to what VA 
considers to be "acceptable evidence" of 
qualifying military service, and should 
be notified of the reasons why the 
evidence he has submitted is or is not 
adequate for purposes of showing 
qualifying service.  All other directives 
of Pelea should be followed

2.   Request reverification of service.  
The appellant's name has been reported as 
E. (NMI) R.; E.M.R.; E.D.R.; and E.M.D.R.  
His date of birth is April [redacted], 1916, and 
his service number is [redacted].  He has 
reported that he served with Sqdn 216 
LGAF from May 20, 1942 to April 2, 1945; 
and with 115th MP Co. MPC (SPAV) from 
March 23, 1946 to June 29, 1946.  
Reverification of service must encompass 
a search under all personal information 
not previously considered and confirm the 
appropriate date of birth, rank during 
service, and service number.  

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the appellant, he should be provided 
with a supplemental statement of the case 
and afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

